Title: II. Jefferson’s Proposal, 20 August 1776
From: Jefferson, Thomas
To: 


                        Pharaoh sitting in an open chariot, a crown on his head and a sword in his hand passing thro’ the divided waters of the Red sea in pursuit of the Israelites: rays from a pillar of fire in the cloud, expressive of the divine presence, and command, reaching to Moses who stands on the shore and, extending his hand over the sea, causes it to overwhelm Pharaoh. Motto. Rebellion to tyrants is obedience to god.
                    